Citation Nr: 0705711	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-20 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




REMAND

The veteran served on active duty from November 1963 to 
November 1965.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2004 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In his VA Form 21-526 received in November 2003, the veteran 
informed the RO that he receives all his treatment at the 
Overton Brooks VA Medical Center (VAMC) in Shreveport, 
Louisiana.  He reiterated this information in a VA Form 21-
4142 received in December 2003.  The evidence of record, 
however, does not contain treatment records from the VAMC in 
Shreveport, which should be obtained and associated with the 
claims folder.  

This will also give the agency of original jurisdiction (AOJ) 
an opportunity to provide the veteran with the notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the notice 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain the veteran's treatment 
records from the VAMC in Shreveport.  

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



